DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/10/2022.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Runyan on 05/27/2022. 

The application has been amended as follows: 
	In Claim 1, line 19, replace “the button” with “a button”;
	In Claim 1, line 19, delete the second “the” after “retains”;
	In Claim 1, line 20, replace “the initial” to “an initial”; 
	In Claim 1, line 25, replace “a button” with “the button”; 
	In Claim 1, line 25, replace “an initial” with “the initial”.
	
In Claim 18, line 24, replace “the button” with “a button”;
	In Claim 18, line 25, delete the second “the” after “retains”;
	In Claim 18, line 26, replace “the initial” to “an initial”; 
	In Claim 18, line 30, replace “a button” with “the button”; 
	In Claim 18, line 30, replace “an initial” with “the initial”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: References of record do not teach the ramped plane configured to move the button toward the depressed position as the arm rotates from the latched position toward the held-in-release position. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Previous rejections under 35 USC 112 are withdrawn in light of claim amendments. 
Previous drawing objections and claim objections are withdrawn in light of replacement drawings and claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675